PER CURIAM.
We affirm in all respects. However, we remand to the trial court to enter a written order of revocation that conforms to the trial court’s oral pronouncements: that Count 1, violation of probation for changing residence without consent of probation officer, was dismissed for lack of sufficient evidence; that Count 2, violation of condition of probation for failing to submit monthly reports, was violated in the month of May only; that Count 5, violation of condition of probation for uttering a forged instrument, was violated; and Count 6, violation of probation for grand theft, was violated.
AFFIRMED and REMANDED.
ANSTEAD, GLICKSTEIN and GUNTHER, JJ., concur.